internal_revenue_service number release date index number ---------------------------------- --------------------------------- ----------------------------------------- ------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc corp b05 plr-124120-08 date date taxpayer --------------------------------------------------------------------- ---------------------------------- manager --------------------------------------------------------------------- ------------------------------------------------- date1 date2 date3 date4 date5 exchange a year1 year2 dear ------------- ----------------- ---------------------- ------------------ ---------------------- ------------------ ------------------------------------ ------------- ------- ------- this ruling responds to a letter dated date submitted by your authorized representative requesting rulings under sec_301 and sec_305 of the internal revenue plr-124120-08 code the code additional information was submitted in subsequent correspondence the rulings contained in this letter are based upon facts and representations that were submitted on behalf of the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process summary of facts taxpayer is an accrual basis corporation incorporated on date1 taxpayer files its federal_income_tax returns as a real_estate_investment_trust reit on a calendar_year basis taxpayer represents that it qualifies as a reit under the code that it intends to maintain such qualification as a reit and that it regularly distributes its earnings_and_profits as required under sec_857 taxpayer is managed and advised by manager taxpayer has one class of common_stock outstanding the common_stock which is publicly traded and listed on the exchange there are approximately a shares of common_stock outstanding taxpayer intends subject_to the approval of its board_of directors to pay two special dividends special dividends with respect to its common_stock the first special dividend will be declared in date2 and paid in date3 the second special dividend will be declared in date4 and will be paid in date5 the amount of the special dividends has not yet been determined but it is intended to be sufficient when added to earlier dividends to meet taxpayer’s distribution_requirements under sec_857 taxpayer expects to make the special dividends payable in the form of cash the cash_option or common_stock the common_stock option of equivalent value determined as the average closing price over the three business_day period following the election deadline it is expected that a shareholder will have to choose the cash_option or the common_stock option but not a combination of the two options while each shareholder will have the option to elect to receive cash in lieu of stock for all of its entitlement under the special dividends it is anticipated that the total amount of cash that may be paid in each of the special dividends will be limited to approximately percent or more of the total value of such special dividend in no event will the total amount of cash available for distribution be less than percent of the total value of each of the special dividends if a stockholder fails to make a valid election by the election deadline that stockholder will be deemed to have made an election to be determined by taxpayer at taxpayer’s sole discretion to the extent necessary taxpayer will pay cash in lieu of plr-124120-08 fractional shares of common_stock any cash paid in lieu of fractional shares will not count towards the percent cash limit any shares of common_stock paid in the special dividends will be subject_to the same limitations on share ownership as apply to other shares of common_stock currently outstanding that are imposed by taxpayer’s charter the excess share clause to the best of taxpayer’s knowledge taxpayer does not anticipate that any stockholder’s receipt of the special dividends will be affected by the excess share clause if the cash_option is exercised with respect to a number of shares of common_stock such that the percent cash limit would be exceeded then stockholders electing the cash_option will receive a pro_rata amount of cash but in no case less than percent of their entitlement under each special dividend after cash equal to the cash limit is distributed any remaining unpaid balance of the special dividends will be paid in shares of common_stock if the cash_option is exercised with respect to a number of shares of common_stock which would result in the payment of cash in an aggregate amount that is less than or equal to the cash limit then all holders of shares with respect to which the cash_option has been exercised will receive that special dividend in cash taxpayer will treat the entire amount of cash and stock distributed in each of the two special dividends as a taxable dividend and taxpayer will comply with all applicable reporting and withholding requirements in regard thereto neither of the two special dividends is part of any other transaction and at the time each of the two special dividends is consummated taxpayer will have no plan or intention of undertaking a corporate_reorganization a corporate separation or any other transaction not in the ordinary course of business based solely on the information submitted and the representations set forth above we rule as follows rulings any and all of the cash and stock distributed in the special dividends as described above by taxpayer will be treated as a distribution_of_property with respect to taxpayer’s stock to which sec_301 applies sec_301 and sec_305 the amount of the distribution of the stock received by any shareholder electing to receive stock will be considered to equal the amount of the money which could have been received instead sec_1_305-1 of the income_tax regulations caveats plr-124120-08 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter moreover no opinion is expressed about the tax treatment of the transactions or of any other matter under other provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the transactions not specifically covered by the above rulings in particular no opinion is expressed with regard to whether taxpayer qualifies as a reit under subchapter_m of the code furthermore no opinion is expressed with regard to whether the special dividends constitute preferential dividends under sec_562 of the code procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that this private_letter_ruling may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number plr-124120-08 of this letter_ruling pursuant to the power_of_attorney on file in this office a copy of this ruling letter will be sent to your authorized representative sincerely _virginia s voorhees___________ virginia s voorhees senior technician reviewer branch office of associate chief_counsel corporate -
